

Exhibit 10.96


Restricted Stock Award Terms
under the
Chubb Limited 2016 Long-Term Incentive Plan
The Participant has been granted a Restricted Stock Award by Chubb Limited (the
“Company”) under the Chubb Limited 2016 Long-Term Incentive Plan (the “Plan”).
The Restricted Stock Award shall be subject to the following Restricted Stock
Award Terms:
1.Terms of Award. The following words and phrases used in these Restricted Stock
Award Terms shall have the meanings set forth in this paragraph 1:
(a)
The “Participant” is the individual recipient of the Restricted Stock Award on
the specified Grant Date.

(b)
The “Grant Date” is (Insert Date).

(c)
The number of “Covered Shares” shall be that number of shares of Stock awarded
to the Participant on the Grant Date as reflected in the corporate records and
shown in the Record-Keeping System in the Participant’s individual account
records.

Other words and phrases used in these Restricted Stock Award Terms are defined
pursuant to paragraph 9 or elsewhere in these Restricted Stock Award Terms.
2.    Restricted Period. Subject to the limitations of these Restricted Stock
Award Terms, the “Restricted Period” for each Installment of Covered Shares of
the Restricted Stock Award shall begin on the Grant Date and end as described in
the following schedule (but only if the Date of Termination has not occurred
before the end of the Restricted Period):
INSTALLMENT
RESTRICTED PERIOD  
WILL END ON:
1/4 of Covered Shares
One-year anniversary of the Grant Date
1/4 of Covered Shares
Two-year anniversary of the Grant Date
1/4 of Covered Shares
Three-year anniversary of the Grant Date
1/4 of Covered Shares
Four-year anniversary of the Grant Date



The Restricted Period shall end prior to the date specified in the foregoing
schedule to the extent set forth below:
(a)
For Installments as to which the Restricted Period has not ended prior to the
Date of Termination, the Restricted Period for such Installments shall end upon
the Participant’s Date of Termination, if the Date of Termination occurs by
reason of the Participant’s death.

(b)
For Installments as to which the Restricted Period has not ended prior to the
Date of Termination, the Restricted Period for such Installments shall end upon
the Participant’s






--------------------------------------------------------------------------------





Date of Termination, if the Date of Termination occurs by reason of the
Participant’s Long-Term Disability.
(c)
For Installments as to which the Restricted Period has not ended prior to the
Date of Termination, if the Date of Termination occurs by reason of the
Participant’s Qualifying Termination, vesting shall continue pursuant to the
Vesting Schedule following the Date of Termination as though the Participant
continued to be employed through the two-year anniversary of the Participant’s
Date of Termination, subject to the Participant not engaging in any Competitive
Activity during such two-year period and subject to the Participant signing and
not revoking a general release and waiver of all claims against the Company and
such release becoming effective no later than the sixty-day anniversary of the
Date of Termination. If such release is not effective within such sixty-day
period or in the event that the Participant engages in a Competitive Activity
prior to the last day of the Restricted Period for any Installment, the
Participant shall immediately forfeit any unvested Installments.

(d)
If the Participant’s Date of Termination is a Change in Control Date of
Termination, then, for Installments, if any, as to which the Restricted Period
has not ended prior to the Participant’s Date of Termination, the Restricted
Period will end on the Change in Control Date of Termination; provided that if
the Participant’s Change in Control Date of Termination occurs within the
180-day period immediately preceding the date of a Change in Control, then the
Restricted Period for all unvested Installments held by the Participant on the
Date of Termination will end, and those Installments will vest on the date of a
Change in Control.

3.    Transfer and Forfeiture of Shares. Except as otherwise determined by the
Committee in its sole discretion and subject to subparagraphs 2(c) and 2(d), the
Participant shall forfeit the Installments of the Covered Shares as of the
Participant’s Date of Termination, if such Date of Termination occurs prior to
the end of the Restricted Period which applies to those Installments. If the
Participant’s Date of Termination has not occurred prior to the last day of the
Restricted Period with respect to any Installment of the Covered Shares, then,
at the end of such Restricted Period, that Installment of Covered Shares shall
be transferred to the Participant free of all restrictions.
4.    Withholding. All deliveries and distributions under these Restricted Stock
Award Terms are subject to withholding of all applicable taxes. At the election
of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).





--------------------------------------------------------------------------------





5.    Transferability. Except as otherwise provided by the Committee, the
Restricted Stock Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.
6.    Dividends. The Participant shall not be prevented from receiving dividends
and distributions paid on the Covered Shares of Restricted Stock merely because
those shares are subject to the restrictions imposed by these Restricted Stock
Award Terms and the Plan; provided, however, that no dividends or distributions
shall be payable to or for the benefit of the Participant with respect to record
dates for such dividends or distributions for any Covered Shares occurring on or
after the date, if any, on which the Participant has forfeited those shares.
7.    Voting. The Participant shall not be prevented from voting the Restricted
Stock Award merely because those shares are subject to the restrictions imposed
by these Restricted Stock Award Terms and the Plan; provided, however, that the
Participant shall not be entitled to vote Covered Shares with respect to record
dates for any Covered Shares occurring on or after the date, if any, on which
the Participant has forfeited those shares.
8.    Deposit of Restricted Stock Award. Each certificate issued in respect of
the Covered Shares awarded under these Restricted Stock Award Terms shall be
registered in the name of the Participant and shall be deposited in a bank
designated by the Committee.
9.    Definitions. For purposes of these Restricted Stock Award Terms, words and
phrases shall be defined as follows:
(a)
Cause. The term “Cause” shall mean – unless otherwise defined in an employment
agreement between the Participant and the Company or Subsidiary – the occurrence
of any of the following:

(i)    a conviction of the Participant with respect to a (x) felony or (y) a
misdemeanor involving moral turpitude; or
(ii)    willful misconduct or gross negligence by the Participant resulting, in
either case, in harm to the Company or any Subsidiary; or
(iii)    failure by the Participant to carry out the lawful and reasonable
directions of the Board or the Participant’s immediate supervisor, as the case
may be; or
(iv)    refusal to cooperate or non-cooperation by the Participant with any
governmental regulatory authority; or
(v)    fraud, embezzlement, theft or dishonesty by the Participant against the
Company or any Subsidiary or a material violation by the Participant of a policy
or procedure of the Company, resulting, in any case, in harm to the Company or
any Subsidiary.
(b)
Change in Control. The term “Change in Control” shall be defined as set forth in
the Plan.






--------------------------------------------------------------------------------





(c)
Change in Control Date of Termination. The term “Change in Control Date of
Termination” means the Participant’s Date of Termination that occurs because the
Company and/or any of the Related Companies terminates the Participant’s
employment with the Company and/or the Related Companies without Cause (other
than due to death, a Long-Term Disability or a retirement) or because the
Participant terminates his or her employment for Good Reason, provided that such
termination in accordance with this subparagraph (9)(c) occurs during the period
commencing on the 180th day immediately preceding a Change in Control date and
ending on the two year anniversary of such Change in Control date.

(d)
Competitive Activity. The term “Competitive Activity” means the Participant’s:
(i) engagement in an activity – whether as an employee, consultant, principal,
member, agent, officer, director, partner or shareholder (except as a less than
1% shareholder of a publicly traded company) – that is competitive with any
business of the Company or any Subsidiary conducted by the Company or such
Subsidiary during the Participant’s employment with the Company or the two-year
period following the Date of Termination; (ii) solicitation of any client and/or
customer of the Company or any affiliate with respect to an activity prohibited
by subparagraph (d)(i); (iii) solicitation or employment of any employee of the
Company or any affiliate for the purpose of causing such employee to terminate
his or her employment with the Company or such affiliate; or (iv) failure to
keep confidential all Company trade secrets, proprietary and confidential
information.

(e)
Date of Termination. A Participant’s “Date of Termination” means, with respect
to an employee, the date on which the Participant’s employment with the Company
and Related Companies terminates for any reason, and with respect to a Director,
the date immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant’s transfer of employment between the Company and a
Related Company or between two Related Companies; further provided that a Date
of Termination shall not be deemed to occur by reason of a Participant’s
cessation of service as a Director if immediately following such cessation of
service the Participant becomes or continues to be employed by the Company or a
Related Company, nor by reason of a Participant’s termination of employment with
the Company or a Related Company if immediately following such termination of
employment the Participant becomes or continues to be a Director; and further
provided that a Participant’s employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Related
Company approved by the Participant’s employer.

(f)
Director. The term “Director” means a member of the Board, who may or may not be
an employee of the Company or a Related Company.

(g)
Forfeiture Payment. The term “Forfeiture Payment” means the pre-tax proceeds
from sales or other transfers, if any, of the number of shares of Stock that
became vested on the Date of Termination or during the Restrictive Covenant
Period pursuant to this






--------------------------------------------------------------------------------





Agreement and that the Participant has sold or otherwise transferred prior to
the date of repayment required pursuant to subparagraph 17(b). For purposes of
this definition, pre-tax proceeds for any shares of Stock that were transferred
by the Participant in a transaction other than a sale on the New York Stock
Exchange means the Fair Market Value of such shares on the New York Stock
Exchange as of the date of such transaction.
(h)
Forfeiture Shares.  The term “Forfeiture Shares” means the number of shares of
Stock that became vested on the Date of Termination or during the Restrictive
Covenant Period pursuant to this Agreement and that remain held by the
Participant as of the date of repayment required pursuant to subparagraph 17(b).
It is the Participant’s responsibility to ensure that the shares of Stock
delivered as Forfeiture Shares are the shares of Stock delivered previously
pursuant to this Agreement. In the absence of Company records or written
documentation from Participant’s broker demonstrating this fact, the Participant
must deliver to the Company the Forfeiture Payment determined as of the date
that such shares of Stock delivered pursuant to this Agreement are transferred
from Participant’s stock account or otherwise become indistinguishable from
other shares of Stock that the Participant may hold.

(a)
Good Reason. The term “Good Reason” shall mean – unless otherwise defined in an
in-force employment agreement between the Participant and the Company or
Subsidiary – the occurrence of any of the following within the 60-day period
preceding a Date of Termination without the Participant’s prior written consent:

(i)    a material adverse diminution of the Participant’s titles, authority,
duties or responsibilities, or the assignment to the Participant of titles,
authority, duties or responsibilities that are materially inconsistent with his
or her titles, authority, duties and/or responsibilities in a manner materially
adverse to the Participant; or
(ii)    a reduction in the Participant’s base salary or annual bonus opportunity
(other than any reduction applicable to all similarly situated Executives
generally); or
(iii)    a failure of the Company to obtain the assumption in writing of its
obligations under the Plan by any successor to all or substantially all of the
assets of the Company within 45 days after a merger, consolidation, sale or
similar transaction that qualifies as a Change in Control.
(i)
Long-Term Disability. A Participant shall be considered to have a “Long-Term
Disability” if the Participant is determined to be eligible for long-term
disability benefits under the long-term disability plan in which the Participant
participates and which is sponsored by the Company or a Related Company; or if
the Participant does not participate in a long-term disability plan sponsored by
the Company or a Related Company, then the Participant shall be considered to
have a “Long-Term Disability” if the Committee determines, under standards
comparable to those of the Company’s long-term disability plan, that the
Participant would be eligible for long-term disability benefits if he or she
participated in such plan.






--------------------------------------------------------------------------------





(j)
Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in these
Restricted Stock Award Terms.

(k)
Qualifying Termination. The term “Qualifying Termination” means the
Participant’s Date of Termination that occurs because the Company and/or any of
the Related Companies terminates the Participant’s employment with the Company
and/or the Related Companies without Cause. For the avoidance of doubt, the
termination of the Participant’s employment due to death or Long-Term
Disability, or a voluntary termination of the Participant’s employment by the
Participant for any reason (including Good Reason or retirement) shall not
constitute a Qualifying Termination for purposes of this Agreement.

(l)
Restrictive Covenant Period. The term “Restrictive Covenant Period” means the
twenty-four month period following a Date of Termination due to a Qualifying
Termination.

10.    Heirs and Successors. These Restricted Stock Award Terms shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. If any benefits deliverable to the Participant under these Restricted
Stock Award Terms have not been delivered at the time of the Participant’s
death, such benefits shall be delivered to the Designated Beneficiary, in
accordance with the provisions of these Restricted Stock Award Terms and the
Plan. The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be distributed to the
legal representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the complete distribution of benefits to the Designated
Beneficiary under these Restricted Stock Award Terms, then any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.
11.    Administration. The authority to manage and control the operation and
administration of these Restricted Stock Award Terms shall be vested in the
Committee, and the Committee shall have all powers with respect to these
Restricted Stock Award Terms as it has with respect to the Plan. Any
interpretation of these Restricted Stock Award Terms by the Committee and any
decision made by it with respect to these Restricted Stock Award Terms are final
and binding on all persons.
12.    Plan and Corporate Records Govern. Notwithstanding anything in these
Restricted Stock Award Terms to the contrary, these Restricted Stock Award Terms
shall be subject to the terms of the Plan, a copy of which may be obtained by
the Participant from the office of the Secretary of the Company; and these
Restricted Stock Award Terms are subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time





--------------------------------------------------------------------------------





to time pursuant to the Plan. Notwithstanding anything in the Restricted Stock
Award Terms to the contrary, in the event of any discrepancies between the
corporate records regarding this award and the Record-Keeping System, the
corporate records shall control.
13.    Clawback Policy. Notwithstanding anything in these Restricted Stock Award
Terms to the contrary, in consideration for the receipt of this Award, the
Participant agrees and acknowledges that the Participant’s rights with respect
to this Restricted Stock Award and any other award granted to the Participant
shall be subject to the terms of the Chubb Limited Clawback Policy as amended
from time to time.
14.    Solicitation Activity.
(a)    In light of Participant’s obligations to the Company (references in this
paragraph 14 to the “Company” include the Company’s Subsidiaries) and exposure
in the course of Participant’s duties to confidential information and customers
of the Company, during the term of Participant’s employment and for one year
following Participant’s Date of Termination (the “Non-Solicit Period”),
Participant will not directly or indirectly:
(i)    solicit, or accept insurance or reinsurance business from, any customer,
agent or broker of the Company: (x) that, within one year preceding the Date of
Termination, had business communications with Participant or with any person
directly or indirectly managed by Participant; or (y) about which Participant
had access to confidential information within one year preceding the Date of
Termination;
(ii)    solicit or hire any employee of the Company to work for any other
individual or entity; or
(iii)    breach the terms of any confidentiality, non-solicitation or
non-competition agreement between the Participant and the Company.
(b)    Participant hereby acknowledges that this paragraph 14 contains
provisions that: (i) do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company; (ii) contain
reasonable limitations as to time and scope of activity to be restrained; (iii)
are not harmful to the general public; and (iv) are not unduly burdensome to
Participant.  In consideration of this Award and in light of Participant’s
education, skills and abilities, Participant agrees that he or she will not
assert that, and it should not be considered that, any provisions of this
paragraph 14 otherwise are void, voidable or unenforceable or should be voided
or held unenforceable.
(c)    Participant acknowledges and agrees that any failure to comply with any
of the terms of this paragraph 14 will irreparably harm the Company for which
money damages will be an inadequate remedy. Participant agrees that the Company
will have the right to enforce this paragraph 14 in any court of equity to
obtain injunctive relief without the posting of a bond and without proof of
actual damages. Participant agrees





--------------------------------------------------------------------------------





that the foregoing rights and remedies of Company shall be in addition to, and
not in lieu of, any other remedies available to the Company at law or in equity.
(d)    The Non-Solicit Period will be tolled for any period during which
Participant is in violation of any provision of this paragraph 14.
15.    Not An Employment Contract. The Restricted Stock Award will not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Related Company, nor will it interfere in any
way with any right the Company or any Related Company would otherwise have to
terminate or modify the terms of such Participant’s employment or other service
at any time. These Restricted Stock Award Terms are not intended to and do not
supersede the terms of any previous agreement between the Participant and the
Company or a Subsidiary.
16.    Notices. Any written notices provided for in these Restricted Stock Award
Terms or the Plan shall be in writing and shall be deemed sufficiently given if
either hand delivered or if sent by fax or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, at the Company’s
principal executive office.
17.    Competitive Activity.
(a)    The Committee may cancel, rescind, suspend, withhold or otherwise limit
or restrict the Restricted Stock Award at any time if the Participant engages in
any "Competitive Activity".
(b)    Immediately prior to the vesting of the shares of Stock pursuant to this
Agreement, the Participant shall certify, to the extent required by the
Committee, in a manner acceptable to the Committee, that the Participant is not
engaging and has not engaged in any Competitive Activity. In the event a
Participant has engaged in any Competitive Activity during the Restrictive
Covenant Period, then the Participant shall be required to transfer the
Forfeiture Shares to the Company and, if applicable, pay the Forfeiture Payment
to the Company, in such manner and on such terms and conditions as may be
required by the Committee, and the Company shall be entitled to set-off such
amounts against any amount owed to the Participant by the Company and/or
Subsidiary.
18.    Fractional Shares. In lieu of issuing a fraction of a share, resulting
from an adjustment of the Restricted Stock Award pursuant to paragraph 5.2(f) of
the Plan or otherwise, the Company will be entitled to pay to the Participant an
amount equal to the fair market value of such fractional share.
19.    Amendment. These Restricted Stock Award Terms may be amended in
accordance with the provisions of the Plan, and may otherwise be amended by
written agreement of the Participant and the Company without the consent of any
other person.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.
CHUBB LIMITED


By:    
Its:    







